DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IV in the reply filed on June 27, 2021 is acknowledged.
Claims 1-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 27, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “extended core has a groove to removably attach to said handle” as set forth in Claim 57, lines 1-2; and “a plug or extension that is inserted into a core of said stretch film dispenser” as set forth in Claim 60 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-58, 60-61, and 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann et al (U.S. Patent Application Publication No. 2016/0264277), hereinafter “Dahlmann”, in view of Schneider et al (U.S. Patent Application Publication No. 2007/0154669), hereinafter “Schneider”.
With respect to Claim 54, Dahlmann, Figures 1-10, teaches a handle 102 used to dispense stretch film from a roll 106 comprising:
a cylinder with side walls 214 (see Figures 6-7) having a closed bottom 210 and an opening 700 on top of said cylinder for holding said stretch film 106.
Dahlmann, paragraph [0056], line 14, teaches that handle 102 may be made of composites but it is unclear whether it is a fiber-based composites.
However, Schneider, Abstract, line 1, and Figure 4, teaches a handle 48 consisting of fiber-based composites.
See paragraph [0025].
With respect to Claim 55, Dahlmann further teaches said handle having a collar 608 extending from the top opening.
	With respect to Claim 56, Dahlmann further teaches said opening slides over an extended core 104 of said stretch film dispenser 106.
	With respect to Claim 57, Dahlmann further teaches wherein said extended core has a groove to removably attach to said handle,
	With respect to Claim 58, Dahlmann further teaches wherein said handle and said extended core have different coefficients of friction and said handle is deformable.  See paragraph [0056] which describes the extended core could be made of paperboard and the handle could be made of polyethylene foam.
	With respect to Claim 60, Dahlmann further teaches a plug 108 or extension that is inserted into a core of said stretch film dispenser,
	With respect to Claim 61, Dahlmann further teaches wherein said handle 102 is used in place of a core of said stretch film dispenser.
With respect to Claim 68, Dahlmann further teaches wherein said handle 102 is made of single piece construction.  See Figure 7.
	With respect to Claim 69, Dahlmann further teaches wherein said handle 102 is comprised of multiple pieces 214,220.  See Figure 8.
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Schneider as applied to Claims 54-58, 60-61, and 68-69, and further in view of Parry et al (U.S. Patent No. 5,203,517), hereinafter “Parry”.
	With respect to Claim 59, Dahlmann is advanced above.
	Dahlmann teaches all the elements of the handle except for ribs or other projections extending from inner surface of said handle.
	However, Parry, Figures 1-5, teaches a handle comprises ribs 52 or other projections extending from inner surface of said handle 18.
	It would have been obvious to one of ordinary skill in the art to provide Dahlmann with ribs extending from inner surface of said handle, as taught by Parry, for the purpose of creating a frictional braking torque, i.e., tangential frictional force between the ribs and inner surface of the hand grip and the surface of the middle segment 32 resists rotation of the spindle 12.  See Column 6, lines 43-48.
	Claims 62-67 and 73-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Schneider as applied to Claims 54-58, 60-61, and 68-69, and further in view of Singh et al (Non-Patent Literature titled “Wood fiber reinforced bacterial bioplastic composites: Fabrication and performance evaluation”), hereinafter “Singh”.
	With respect to Claims 62-67, Dahlmann in view of Schneider and Parry are advanced above.
	Dahlmann in view of Schneider and Parry teach all the elements of the handle except for the handle’s fiber based composites being a blend of wood pulp and a binding agent; 

	However, Singh, Abstract and Introduction, discusses how wood fiber reinforced plastics have gained a major share in the consumer market.  On page 1754, 1st column, Singh discusses that natural fibers are the emerging reinforcing agent in the polymer matrix due to their abundant availability, low cost, low density, and compatibility with nature. 
	It would have been obvious to one of ordinary skill in the art to provide Dahlmann in view of Schneider with the fiber composites being a blend of wood pulp and a binding agent; 
a blend of wood pulp and bioplastic; a blend of wood pulp and recycled resins; a blend of plant-based fibers and a binding agent; a blend of plant-based fibers and bioplastic; or a blend of plant-based fibers and recycled resins, as taught by Singh, because of the materials reduced cost, weight, superior properties over wood and plastic alone, recycling ability, adaptation to the existing plastic processing techniques and above all the motivation of industry to ahead for the eco-friendly products.
	With respect to Claim 73, Singh further teaches the material being recyclable.
	With respect to Claim 74, Singh further teaches the material being biodegradable.
Claim 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Schneider as applied to Claims 54-58, 60-61, and 68-69, and further in view of Kohn et al (U.S. Patent Application Publication No. 2008/0072538), hereinafter “Kohn”.
With respect to Claim 70, Dahlmann in view of Schneider are advanced above.
Dahlmann in view of Schneider teach all the elements of the handle except for a single handle application for rolls of stretch film being from about 2” to 15” wide.

It would have been obvious to one of ordinary skill in the art to provide Dahlmann in view of Schneider with a film being from about 2” to 15” wide, as taught by Kohn, because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Schneider as applied to Claims 54-58, 60-61, and 68-69, and further in view of Hua et al (U.S. Patent Application Publication No. 2006/0175460).
With respect to Claim 71, Dahlmann in view of Schneider are advanced above.
Dahlmann in view of Schneider teach all the elements of the handle except for wherein said handle is a pair of handles used in a multiple handle application for rolls of stretch film from about 8” to 30” wide.
However, Hua, Figure 5, teaches wherein said handle is a pair of handles used in a multiple handle application for rolls of stretch film.  
It would have been obvious to one of ordinary skill in the art to provide Dahlmann in view of Schneider with two handles, as taught by Hua, for the purpose of handling stretch film roll of larger length.
It is unclear as to what is the length of the stretch film of Hua.
However, it would have been obvious to one of ordinary skill in the art to provide Dahlmann in view of Schneider with a film being from about 8” to 30” wide, as taught by Hua, because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Schneider as applied to Claims 54-58, 60-61, and 68-69, and further in view of Giuggio (U.S. Patent Application Publication No. 2019/0045910).
With respect to Claim 72, Dahlmann in view of Schneider are advanced above. 
Dahlmann in view of Schneider teach all the elements of the handle except for the handle being compostable. 
However, Giuggio, Paragraph [0019], lines 14-19, teaches a handle made of compostable material.
It would have been obvious to one of ordinary skill in the art to provide Dahlmann in view of Schneider with a handle being compostable, as taught by Giuggio, because a compostable material can be placed into a composition of decaying biodegradable materials, and eventually turns into a nutrient-rich material.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654